Order entered May 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01142-CV

                                   ERIC C. HALL, Appellant

                                                 V.

                TEXAS WORKFORCE COMMISSION, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14789

                                             ORDER
       Before the Court is appellant’s May 15, 2015 motion for an extension of time to file a

brief. Appellant filed a brief on May 4, 2015. In post-card notices dated May 5, 2015 and May

18, 2015, the Court informed appellant that the brief was not text searchable and not properly

bookmarked and instructed appellant to file a corrected electronic brief that complies with rule of

appellate procedure 9. See TEX. R. APP. P. 9. On May 18, 2015, this Court also notified

appellant that the brief was deficient, set forth the specific deficiencies, and instructed appellant

to file an amended brief correcting the deficiencies within ten days. See TEX. R. APP. P. 38.1.

       We GRANT appellant’s motion TO THE EXTENT that appellant shall file an amended

brief by JUNE 12, 2015 that complies with rules of appellate procedure 9 and 38.1. See TEX. R.

APP. P. 9 & 38.1. We caution appellant that failure to file an amended brief that corrects the
deficiencies and complies with the electronic filing requirements may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b) & (c).

       Appellees’ brief will be due thirty days after appellant’s amended brief is filed. See TEX.

R. APP. P. 38.6(b).

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE